Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from the District Court of San Juan where the appellant, Evaristo Quiñones, brought suit against his wife, Gabriela Rodriguez, for divorce based on the ground *292of insulting word (injurias graves) used by her. There were several witnesses who testified to the language that the wife used to her husband; but we think the district judge was right in saying that the language so used did not constitute the grave insults which the law contemplates as a ground for divorce.
Furthermore, we have decided in the case of Rafael Cruz v. Moises Dominguez that in order to obtain a divorce on the ground of insulting words, such words must amount to cruelty. As there is no evidence of cruelty in this case, the judgment of the district court must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.